    Case 1:18-cv-03403-SAG Document 84-1 Filed 12/18/19 Page 1 of 2



                                 TABLE of EXHIBITS
1. Transcript of deposition of David R. Bochenek, August 1, 2019 (highlighted to show
   testimony that the deponent seeks to revise, where Plaintiff objects to the revision -
   Confidential

2. Errata sheet of David R. Bochenek dated September 18, 2019 (highlighted to show
   contested changes)

3. Topics of Examination designation (Cotlove Deposition Exhibit 2)

4. Plaintiff’s Fourth Set of Interrogatories to Defendant, March 10, 2019

5. Defendant Sinclair Broadcast Group, Inc.’s Answer to Plaintiff’s Interrogatory No. 20,
   April 17, 2019

6. Defendant Sinclair Broadcast Group, Inc.’s Answer to Plaintiff’s Interrogatory No. 21,
   June 10, 2019

7. Website Advertising Revenue Chart, SBG 2202-2203, July 3, 3019 (Bochenek Ex. 37) –
   Confidential

8. Defendant Sinclair Broadcast Group Inc’s Supplemental Answer to Plaintiff’s
   Interrogatory No. 19, July 22, 2019 (Bochenek Ex. 35)

9. Email of M. Argent to R. Allen regarding providing revised revenue and expense charts,
   September 23, 2019

10. Revised Website Advertising Revenue Chart, SBG 3389-3391, October 10, 2019 –
    Confidential

11. Defendant Sinclair Broadcast Group, Inc.’s Second Supplemental Answer to Plaintiff’s
    Interrogatory No. 19, October 18, 2019

12. Spreadsheet, SBG_002355 – 002358, Bochenek Ex. 38
    Confidential

13. Spreadsheet, SBG_002359 – 002361, Bochenek Ex. 39
    Confidential

14. Website expense calculations (ledger size, separate binder), Bochenek Ex. 40
    Confidential

15. Chart showing spreadsheet tabs and associated numbers, Bochenek Ex. 41

                                            1
    Case 1:18-cv-03403-SAG Document 84-1 Filed 12/18/19 Page 2 of 2




16. Facebook and Twitter revenue and expense calculations, 2015 - 2018 (ledger size,
    separate binder), Bochenek Ex. 42 (ledger size, separate binder)
    Confidential

17. Facebook and Twitter revenue and expense calculations, 2019 (ledger size, separate
    binder), Bochenek Ex. 43
    Confidential




                                           2
